DETAILED ACTION
This is in response to the Amendment filed 6/24/2022 wherein claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
 “The engine” (Claim 2, line 1) is believed to be in error for - - The variable bypass ratio turbofan engine - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla et al. (US 2018/0354631) in view of Smith et al. (US 2017/0074211), French et al. (US 2014/0360205), Schwarz et al. (US 4,332,133), and Kawai et al. (US 2017/0158341).
Regarding Independent Claim 1, Adibhatla teaches (Figures 1-10) a variable bypass ratio turbofan engine (100) for aircraft (10), comprising:
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116);
a low-pressure spool (124) comprising an LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118);
a fan (104) driven by (see Paragraph 0059) the LP spool (124) and configured to produce a bypass flow (the flow of air through duct 144; see Figure 2) for propulsion (Paragraph 0079) and a core flow (the flow of air through duct 108; see Figure 2) for delivery to the LP compressor (110), wherein the ratio of the mass flow rates of the bypass flow (the flow of air through duct 144; see Figure 2) and the core flow (the flow of air through duct 108; see Figure 2) define a bypass ratio (see Figure 2);
an engine controller (72) configured to, for a fixed thrust setting (a thrust setting in a descent flight phase; Paragraph 0084), control the degree of electrical power (see Paragraphs 0085-0088) generated by one or both of the first electric machine and the second electric machine (56; see Paragraph 0062) so as to vary a mass flow rate (due to the electric machine 56 configured to slow down the first spool 124 by drawing power from it or due to the electric machine 56 configured to control the speed of the second spool by providing power to it; see Paragraphs 0086 and 0088) of the core flow (the flow of air through duct 108; see Figure 2) and to thereby vary the bypass ratio of the engine (100; see Figure 2).
Adibhatla does not teach that his descent flight phase includes a fixed thrust setting, controlling a degree of electrical power generated by both of the electric machines, a bypass ratio being greater or equal to 10 and less than or equal to 17, or wherein, at a maximum take-off or climb, the engine controller is configured to maximize an offtake of the LP spool provided that an electrical power demand is greater than or equal to a rating of the second electrical machine. 
Smith teaches that during descent, the turbofan engine power setting is reduced to its minimum thrust setting (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla to include the minimum thrust setting during the descent flight phase, as taught by Smith, in order to achieve a maximum possible rate of aircraft descent (Paragraph 0004). Adibhatla in view of Smith does not teach controlling a degree of electrical power generated by both of the electric machines, that the bypass ratio is greater or equal to 10 and is less than or equal to 17, or wherein, at a maximum take-off or climb, the engine controller is configured to maximize an offtake of the LP spool provided that an electrical power demand is greater than or equal to a rating of the second electrical machine.
French teaches (Figures 1-2) an engine controller (82) configured to control the degree of electrical power generated by both a first electric machine (84) and a second electric machine (86), during mission segments (see Paragraph 0031) so as to vary a mass flow rate (due to extraction of power from electric machines 84 and/or 86; see Paragraphs 0086 and 0088) of the core flow (the flow of air through 32; see Figure 1) and to thereby vary the bypass ratio of the engine (20; see Figure 2). French also teaches (Figures 1-2) at periods of high demand and peak demand periods, an engine controller (82) is configured to maximize an offtake (via 86) of an LP spool (26) provided that an electrical power demand is greater than or equal to a rating (the size of electrical machine 86 may be reduced because is not sized to handle peak demand loads and the capacity of an energy storage system 96 is determined based on anticipated loads that are in excess of the output capacity of the electrical machine 86; see Paragraph 0028) of the second electric machine (86). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith to include the engine controller configured to control a degree of electrical power generated by both of the electrical machines and to maximize an offtake of an LP spool provided that an electrical power demand is greater than or equal to a rating of the second electric machine, at periods of peak demand, as taught by French, in order to minimize impacts on parasitic power off-take, surge margin, inter-turbine temperature, and net thrust (Paragraph 0031 of French) and also so that the electrical machine size may be reduced (Paragraph 0028 of French). Adibhatla in view of Smith and French does not teach that the peak demand period includes take-off or climb, and Schwarz does not teach that the bypass ratio is greater or equal to 10 and less than or equal to 17.
Schwarz teaches (Figures 1-2) that engine power demand is obviously at its highest peak during takeoff (Column 1, lines 29-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith and French to have engine power demand at its highest peak during takeoff, as taught by Schwarz, in order to provide the required amount of air to the gas turbine engine (Column 1, lines 29-32 of Schwarz). Adibhatla in view of Smith, French, and Schwarz does not teach that the bypass ratio is greater or equal to 10 and less than or equal to 17.
Kawai teaches that high bypass ratios, for example 10:1 to 25:1, increase the propulsive efficiency for producing thrust and reduce noise output of an engine (Paragraph 0017 of Kawai). Kawai also teaches that as the fan diameter increases to provide bypass ratios over 12:1, weight and/or drag may also increase and decrease efficiency (Paragraph 0018 of Kawai). Therefore, the bypass ratio of a turbofan engine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the bypass ratio above 10 provides desired results of  improving the propulsive efficiently for producing thrust and reduces engine noise output of the engine. It is also recognized that raising the bypass ratio too high may provide undesired results of increased weight and/or drag. 
Therefore, since the general conditions of the claim, i.e. that the value of the bypass ratio can be optimized to provide increased efficiency, were disclosed in the prior art by Kawai, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the values of bypass ratio as taught by Kawai in order to increase the propulsive efficiency for producing thrust and reduce engine noise output of the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Independent Claim 3, Adibhatla teaches (Figures 1-10) a method of varying bypass ratio (due to the electric machine 56 configured to slow down the first spool 124 by drawing power from it or due to the electric machine 56 configured to control the speed of the second spool by providing power to it; see Paragraphs 0086 and 0088) of a turbofan engine (100) for an aircraft (10) of the type having:
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116);
a low-pressure spool (124) comprising an LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118);
a fan (104) driven by (see Paragraph 0059) the LP spool (124) and configured to produce a bypass flow (the flow of air through duct 144; see Figure 2) for propulsion (Paragraph 0079) and a core flow (the flow of air through duct 108; see Figure 2) for delivery to the LP compressor (110), wherein the ratio of the mass flow rates of the bypass flow (the flow of air through duct 144; see Figure 2) and the core flow (the flow of air through duct 108; see Figure 2) define a bypass ratio (see Figure 2);
the method comprising, for a fixed thrust setting (a thrust setting in a descent flight phase; Paragraph 0084), controlling (via 72) the degree of electrical power (see Paragraphs 0085-0088) generated by one or both of the first electric machine and the second electric machine (56; see Paragraph 0062) so as to vary a mass flow rate (due to the electric machine 56 configured to slow down the first spool 124 by drawing power from it or due to the electric machine 56 configured to control the speed of the second spool by providing power to it; see Paragraphs 0086 and 0088) of the core flow (the flow of air through duct 108; see Figure 2) and to thereby vary the bypass ratio of the engine (100; see Figure 2).
Adibhatla does not teach that his descent flight phase includes a fixed thrust setting, controlling a degree of electrical power generated by both of the electric machines, that the bypass ratio is greater or equal to 10 and is less than or equal to 17, or wherein, at a maximum take-off or climb, the engine controller is configured to maximize an offtake of the LP spool provided that an electrical power demand is greater than or equal to a rating of the second electrical machine. 
Smith teaches that during descent, the turbofan engine power setting is reduced to its minimum thrust setting (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla to include the minimum thrust setting during the descent flight phase, as taught by Smith, in order to achieve a maximum possible rate of aircraft descent (Paragraph 0004 of Smith). Adibhatla in view of Smith does not teach controlling a degree of electrical power generated by both of the electric machines, that the bypass ratio is greater or equal to 10 and is less than or equal to 17, or wherein, at a maximum take-off or climb, the engine controller is configured to maximize an offtake of the LP spool provided that an electrical power demand is greater than or equal to a rating of the second electrical machine.
French teaches (Figures 1-2) an engine controller (82) configured to control the degree of electrical power generated by both a first electric machine (84) and a second electric machine (86), during mission segments (see Paragraph 0031) so as to vary a mass flow rate (due to extraction of power from electric machines 84 and/or 86; see Paragraphs 0086 and 0088) of the core flow (the flow of air through 32; see Figure 1) and to thereby vary the bypass ratio of the engine (20; see Figure 2). French also teaches (Figures 1-2) at periods of high demand and peak demand periods, an engine controller (82) is configured to maximize an offtake (via 86) of an LP spool (26) provided that an electrical power demand is greater than or equal to a rating (the size of electrical machine 86 may be reduced because is not sized to handle peak demand loads and the capacity of an energy storage system 96 is determined based on anticipated loads that are in excess of the output capacity of the electrical machine 86; see Paragraph 0028) of the second electric machine (86). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith to include the engine controller configured to control a degree of electrical power generated by both of the electrical machines and to maximize an offtake of an LP spool provided that an electrical power demand is greater than or equal to a rating of the second electric machine, at periods of peak demand, as taught by French, in order to minimize impacts on parasitic power off-take, surge margin, inter-turbine temperature, and net thrust (Paragraph 0031 of French) and also so that the electrical machine size may be reduced (Paragraph 0028 of French). Adibhatla in view of Smith and French does not teach that the peak demand period includes take-off or climb, and Schwarz does not teach that the bypass ratio is greater or equal to 10 and less than or equal to 17.
Schwarz teaches (Figures 1-2) that engine power demand is obviously at its highest peak during takeoff (Column 1, lines 29-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith and French to have engine power demand at its highest peak during takeoff, as taught by Schwarz, in order to provide the required amount of air to the gas turbine engine (Column 1, lines 29-32 of Schwarz). Adibhatla in view of Smith, French, and Schwarz does not teach that the bypass ratio is greater or equal to 10 and less than or equal to 17.
Kawai teaches that high bypass ratios, for example 10:1 to 25:1, increase the propulsive efficiency for producing thrust and reduce noise output of an engine (Paragraph 0017 of Kawai). Kawai also teaches that as the fan diameter increases to provide bypass ratios over 12:1, weight and/or drag may also increase and decrease efficiency (Paragraph 0018 of Kawai). Therefore, the bypass ratio of a turbofan engine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the bypass ratio above 10 provides desired results of  improving the propulsive efficiently for producing thrust and reduces engine noise output of the engine. It is also recognized that raising the bypass ratio too high may provide undesired results of increased weight and/or drag. 
Therefore, since the general conditions of the claim, i.e. that the value of the bypass ratio can be optimized to provide increased efficiency, were disclosed in the prior art by Kawai, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the values of bypass ratio as taught by Kawai in order to increase the propulsive efficiency for producing thrust and reduce engine noise output of the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla et al. (US 2018/0354631) in view of Smith et al. (US 2017/0074211), French et al. (US 2014/0360205), Schwarz et al. (US 4,332,133), and Kawai et al. (US 2017/0158341) as applied to claims 1 and 3 above, and further in view of Shepler (US 2010/0287905).
Regarding Claim 2, Adibhatla in view of Smith, French, Schwarz, and Kawai teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) in which the engine controller (72) is configured to, at a fixed thrust setting (at the descent flight phase; see Paragraph 0084 of Adibhatla and Paragraph 0004 of Smith), vary the mass flow rate (due to the electric machine 56 configured to slow down the first spool 124 by drawing power from it or due to the electric machine 56 configured to control the speed of the second spool by providing power to it; see Paragraphs 0086 and 0088) of the core flow (the flow of air through duct 108; see Figure 2). Adibhatla in view of Smith, Frech, Schwarz, and Kawai does not teach, as discussed so far, generating electrical power by the first electric machine and powering the second electric machine therewith.
French teaches (Figures 1-2) varying the mass flow rate of the core flow by generating power (see Paragraphs 0020 and 0034) by a first electric machine (84) of a high pressure spool (24) and transferring power to (see Paragraphs 0021 and 0034) a second electric machine (86) of a low pressure spool (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith, French, Schwarz, and Kawai to include the generation of electrical power by the first electric machine and transferring power to the second electric machine therewith, as taught by French, in order to increase efficiency, increase life expectancy, increase engine thrust response, and fan windmill assist start (Paragraph 0034 of French). 
Although French does not explicitly teach that when power is transferred from the HP spool to the LP spool under maximum takeoff thrust conditions occurs at a fixed thrust setting, Shepler teaches (Figures 1-7) that the throttle lever angle at maximum takeoff is fixed (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith, French, Schwarz, and Kawai to include the throttle lever angles, as taught by Shepler, in order to place the throttle lever at a position to achieve a desired thrust (Paragraph 0003 of Shepler).
Regarding Claim 4, Adibhatla in view of Smith, French, Schwarz, and Kawai teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) at a fixed thrust setting (at the descent flight phase; see Paragraph 0084 of Adibhatla and Paragraph 0004 of Smith), vary the mass flow rate (due to the electric machine 56 configured to slow down the first spool 124 by drawing power from it or due to the electric machine 56 configured to control the speed of the second spool by providing power to it; see Paragraphs 0086 and 0088) of the core flow (the flow of air through duct 108; see Figure 2). Adibhatla in view of Smith, French, Schwarz, and Kawai does not teach, as discussed so far, generating electrical power by the first electric machine and powering the second electric machine therewith.
French teaches (Figures 1-2) varying a mass flow rate of the core flow by generating power (see Paragraphs 0020 and 0034) by a first electric machine (84) of a high pressure spool (24) and transferring power to (see Paragraphs 0021 and 0034) a second electric machine (86) of a low pressure spool (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith, French, Schwarz, and Kawai to include the generation of electrical power by the first electric machine and transferring power to the second electric machine therewith, as taught by French, in order to increase efficiency, increase life expectancy, increase engine thrust response, and fan windmill assist start (Paragraph 0034 of French). 
Although French does not explicitly teach that when power is transferred from the HP spool to the LP spool under maximum takeoff thrust conditions occurs at a fixed thrust setting, Shepler teaches (Figures 1-7) that the throttle lever angle at maximum takeoff is fixed (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Smith, French, Schwarz, and Kawai to include the throttle lever angles, as taught by Shepler, in order to place the throttle lever at a position to achieve a desired thrust (Paragraph 0003 of Shepler).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to the new combination of references, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741